Citation Nr: 1207849	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-49 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES


1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide or radiation exposure.  




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that he currently experiences Type II diabetes mellitus and prostate cancer related to herbicide exposure during his naval service aboard ships off the coast of the Republic of Vietnam, to specifically include the United States Ship (USS) Raton.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e), to include Type II diabetes mellitus and prostate cancer.  

In addition, certain chronic diseases, including Type II diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Initially, the Board finds that the Veteran satisfies the service connection requirement of a "current disability."  See Shedden v. Principi, 381 F.3d at 1167 (2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, private treatment records reveal that the Veteran has been treated for Type II diabetes mellitus since 1992 and for prostate cancer since August 2005.  

The Board notes that the Veteran has not presented evidence or lay testimony indicating a diagnosis of Type II diabetes mellitus within one year of separation from active duty.  Therefore, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 involving chronic diseases is not for application in this case.  

Notably, the service treatment records show multiple instances of treatment for a variety of gastric symptoms, but do not reveal findings of any Type II diabetes mellitus or prostate disorder.  

The United States Court of Appeals for Veterans Claims (Court) in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) recently held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  

Yet, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).  

Moreover, a review of the record shows that the Veteran had exposure to ionizing radiation during his service.  Specifically, the service treatment records show the Veteran underwent special duty medical examinations in 1963, 1965, 1973, and 1975 for exposure to ionizing radiation incident to his submarine duty service.  

The service records reflect that he served as a bupersman and yeoman on submarines for many years, including aboard the USS Lewis and Clark, USS Raton, USS Dentuda, USS Parche, USS Charr and USS Seadragon.      

38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes prostate cancer.  38 C.F.R. § 3.311(b)(2)(i) - (xxiv) (2011).  

Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  

After it is determined by the dose assessment that the veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b).  

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  

After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1).  

Upon review of the claims file, the Board notes that no request has been made to the NPRC to obtain DD-1141 records addressing exposure to radiation, or to obtain a radiation exposure dose estimate report, as outlined in 38 C.F.R.§ 3.311.  

To the extent that this theory of entitlement may be developed, this pertains to a previously unestablished link to military service.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (holding that a new theory of entitlement must be considered and adequately addressed before the Board may deny a claim).  

Hence, the Board finds that it is necessary to obtain medical opinions to more adequately addresses the medical nexus question in light the facts established by the evidence in the claims file.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

In addition, the Board notes that the Veteran has not been furnished notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the ionizing radiation aspect of his claim.  The RO should provide him with corrective notice on remand.  

Finally, the Board notes that, while the RO addressed the herbicide exposure aspect of this appeal in a November 2011 Statement of the Case, the Veteran has not been furnished the law and regulations pertinent to the ionizing radiation aspects of his claim.  

Accordingly, if, after the aforementioned development is completed and the claim is readjudicated, the benefit sought is not granted, the RO should include the pertinent law and regulations regarding these aspects of the claim in a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.29(b).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the Veteran with appropriate VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim, to include as due to ionizing radiation exposure.  

2.  The RO should take appropriate action in order to obtain and associate with the claims file any and all records needed to prepare a radiation exposure dose estimate, to include using the DPRIS Web to obtain records from the JSRRC, as well as to request Official Military Personnel Records from the Department of Defense.  If records are not obtained, attempts made to obtain the records should be documented as should the availability of the records; the Veteran should be notified of the unavailability.  

3.  The RO should schedule the Veteran for a VA examination for the purpose of ascertaining the nature and likely etiology of the Type II diabetes mellitus.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  

After reviewing the record and examining the Veteran, the examiner should also provide an opinion as to whether the Veteran's Type II diabetes mellitus at least as likely as not (50 percent or greater probability) caused by an event or incident of his active service.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

4.  Upon completion of the requested development and after any outstanding records have been associated with the claims file, the RO should also schedule the Veteran for a VA examination for the purpose of ascertaining the nature and likely etiology of the prostate cancer.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  

After reviewing the record and examining the Veteran, , the examiner should provide an opinion as to whether the any prostate cancer at least as likely as not (50 percent or greater probability) is related to any in-service radiation exposure during service or another event or incident of his active service.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

6.  Following completion of all indicated development, the RO should readjudicate the remaining claims in light of all the evidence record.  If any benefit sought on appeal remains denied, the RO furnish a fully responsive SSOC to the Veteran and his representative and afford them with a reasonable opportunity for response.  The RO should ensure that the SSOC includes all pertinent law and regulations regarding claims involving exposure to ionizing radiation claims.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



